Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s submission of response was received on 01/13/2022.  Presently claims 1-9 and 11-14 are allowed. Claim 10 has been cancelled. New claim 15 has been added.
Response to Arguments
Applicant’s arguments, see page 6 lines 5-9 of the Applicant’s remarks, filed on 01/13/2022, with respect to claims 1-9 and 11-14 have been fully considered and are persuasive.  The rejection of claims 1-9 and 11-14 has been withdrawn. 
Claim Objections
Claim 15 is objected to because of the following informalities:  the end of claim 15 is missing a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Trelstad (US6651416B2) in view of Sacht (US3938652A).
Regarding claim 15, Trelstad disclose an agricultural baler configured to bale crop material (abstract), the agricultural baler comprising: 
a main bale chamber (figs1 and 2: (18)) having an inlet (figs.1-3: (40) at the top of end of the duct (102)) configured to receive crop material (col.2 lines 33-55) (col.4 lines 1-18); 
a plurality of stuffer forks (fig.3: (138)) configured to move a wad of crop to the main bale chamber (fig.2: 18)) through the inlet (fig.2: (40)) (col.4 lines 38-64);
a strawhook arrangement (figs.2 and 3: (112)) including a plurality of strawhooks (fig.3: (178)) including an arm (fig.3: the drive member (174)) having a distal end and an actuation mechanism (fig.3: (186)) (col.5 lines 18-43 and col.6 lines 1-25), 
the actuation mechanism being configured to move the strawhooks between an open position wherein the inlet to the main bale chamber is open to the wad of crop material moved by the stuffer forks (see fig.3 below: the orientation of the element (178) is downward) and a closed position wherein the inlet to the main bale chamber is closed to the wad of crop material moved by the stuffer forks  (see fig.3 below: the orientation of the element (178) is upward to close the top duct (02) where the inlet (40) is located) (col.5 line 57-col.6 line 25).
wherein the actuation mechanism comprises: 
a two-bar linkage having a first bar (see fig.3 below) with a first end and a second end (see fig.3 below), 

the first end of the first bar (see fig.3 below) being coupled with the strawhooks (fig.3: (178)) , 
and the first end (fig.3: (166)) of the second bar (fig.3: (164)) being pivotally coupled with a fixed structure of the baler (the element (164) is fixed to the frame (12) by the element (166)); 
and an actuator (fig.3: (186)) pivotally coupled with the second end of the first bar (see fig.3 below) and the second end of the second bar (the cylinder (186) is coupled to the element (164) by the pivot coupling (188)), 
the actuator being operable to apply pushing and pulling forces to each of the second ends and thereby selectively move the strawhooks between the open position and the closed position (see fig.3 below) (col.5 line 57-col.6 line 25).

    PNG
    media_image1.png
    542
    785
    media_image1.png
    Greyscale










Trelstad does not disclose the first end of the first bar being pivotally coupled with the distal end of said arm for said strawhooks.
Sacht teaches an agricultural baler configured to bale crop material (abstract), the agricultural baler comprising:
a main bale chamber (figs.1 and 5: (4)) having an inlet (figs.1 and 5: (3)) (col.4 line 4-col.5 line 40);
a strawhook arrangement (fig.1) including a plurality of strawhooks (figs.1 and 5: (2)) including an arm (fig.1: (5)) having a distal end and an actuation mechanism (fig.1: (16)), 
the actuation mechanism being configured to move the strawhooks between an open position wherein the inlet to the main bale chamber and a closed position wherein the inlet to the main bale chamber is closed to the wad of crop material moved by the stuffer forks  (figs.1 and 5: the path (10) of the element (2) to open and close the inlet (3));
wherein the actuation mechanism comprises: 
a two-bar linkage having a first bar (figs.1 and 5: (11)) with a first end and a second end, and 
a second bar (figs.1 and 5: (9)) with a first end and a second end, 
the first end of the first bar being pivotally coupled with the distal end of said arm for said strawhooks (fig.1 and 5: the element (11) is pivotally coupled to the element (5)), and 
the first end of the second bar (figs.1-5: (9)) being pivotally coupled (figs.1-5: (8)) with a fixed structure of the baler; and 

the actuator being operable to apply pushing and pulling forces to each of the second ends and thereby selectively pivot the strawhooks between the open position and the closed position.

Both of the prior arts Trelstad and Sacht are related to an agricultural baler configured to bale crop material;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replacing the strawhook arrangement including a plurality of strawhooks including an arm having a distal end and an actuation mechanism of the apparatus of Trelstad by the strawhook arrangement including a plurality of strawhooks including an arm having a distal end and an actuation mechanism, wherein the actuation mechanism comprises: a two-bar linkage having a first bar with a first end and a second end, and a second bar with a first end and a second end, the first end of the first bar being pivotally coupled with the distal end of said arm for said strawhooks, and the first end of the second bar being pivotally coupled with a fixed structure of the baler; and an actuator pivotally coupled with the second end of the first bar and the second end of the second bar, the actuator being operable to apply pushing and pulling forces to each of the second ends and thereby selectively pivot the strawhooks between the open position and the closed position as taught by Sacht, since it has been held that combining prior art elements according to [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Allowable Subject Matter
Claims 1-9 and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, neither Trelstad (US6651416B2) nor Sacht (US3938652A) disclose every single limitation as set forth, nor does the combination of Trelstad and Sacht teach single limitation of the claim. Specifically, the prior art, as exemplified by the prior arts of record, fails to disclose the “the actuation mechanism includes a fixed bracket and a spring surrounding the actuation rod at a location between the fixed bracket and the first bar and second bar, the spring applying a pushing force to the first bar and second bar to bias the strawhooks to the closed position” in combination with the other limitations of the claim.
Claims 2-9 and 11-14 are allowed because they depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/M.A./           Examiner, Art Unit 3725                                                                                                                                                                                             
/JESSICA CAHILL/           Primary Examiner, Art Unit 3753